DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 09/10/2020.
Claims 1-20 are pending of which claims 1 and 13 are independent.
The IDS(s) submitted on 09/10/2020 and 05/14/2021 is considered.
The instant application is a continuation of application 15/790875 (US PAT 10805912).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Priority
The instant application and the parent application rely on several foreign priority documents.  The examiner is unable to confirm if all the foreign priority documents fully support the independent claims.   For the independent claims to be fully supported Figs. 21-23 need to be included and at the minimum Foreign Document JP2015-132790 does not include these figures and the earliest priority date can only be 08/31/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10805912 in view of Kim et al  (US 10305643 B2 and is fully supported by the provisional document in which priority is relied on). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are geared to a method and apparatus for  transmitting a wireless protocol data unit comprising a preamble containing a first field and second field indicating plurality of resource units (RUs) and user fields in the frequency domain and the instant application’s pending claims are geared to a method and apparatus for receiving and decoding a wireless protocol data unit comprising a preamble containing a first field and second field indicating plurality of resource units (RUs) and user fields in the frequency domain.
To establish the double patenting rejection as an example the double patenting rejection of independent claims 1 and 13 is presented below.
Regarding claim 1, patented claim 1 of U.S. Patent No. 10805912 discloses the following as shown in the table below:
Pending Claim 1
Patented Claim 1 of US Patent 10805912
1.  A communication apparatus comprising:….a signal that contains a preamble and a data field, the preamble including a first field and a second field; and a circuitry…
1. A transmission apparatus comprising: circuitry… signal that includes a legacy preamble, a non-legacy preamble, and a data field, wherein the non-legacy preamble includes a first signal field and a second signal field,
and the second field includes a plurality of user fields, and the plurality user fields are arranged such that corresponding Rus of the plurality of Rus are arranged in order of frequency.
the second signal field indicates a plurality of resource units (RUs) in a frequency domain and includes a plurality of user-specific subfields containing user-specific information which identifies users associated with the plurality of user-specific subfields, the RUs are formed of a plurality of tones that are identified by tone indices ordered in the frequency domain, the RUs are respectively formed of subsets of the tones, and a size and a location, in the frequency domain, of each RU are determined from a start tone index and an end tone index of the corresponding subset of the tones, and the plurality of user-specific subfields correspond to the RUs, and the plurality of user-specific subfields are arranged such that the corresponding RUs are arranged in order of frequency;




	Patented claim 1 of US Patent 10805912 fails to disclose a receiver, which in operation receives a signal that contains a preamble and a data field, the preamble including a first field and a second field  which in operation decodes at least a part of the data field based on the preamble wherein the first field indicates a plurality of resource units (Rus) in a frequency domain.
	Kim in the same endeavor as US Patent 10805912 discloses a receiver (i.e. user device 1200 in Fig. 12 Receiver 1220 Column 19, lines 50-55), which in operation receives a signal (i.e. Fig. 5 and Fig. 6 PDU is received by user device 1200 from AP) that contains a preamble (See Fig. 5 Preamble)  and a data field (Fig. 5 and Fig. 6 show data field as traffic section), the preamble including a first field (i.e. Fig. 5 HE SIG-A  Section) and a second field (i.e. Fig. 5 HE SIG-B  Section and Fig. 6 HE SIG-B Section)  which in operation decodes at least a part of the data field based on the preamble  (i.e. see Indeed, with respect to the second signaling section, a user device may selectively decode only the field corresponding to its assigned subchannel. Similarly, with respect to the traffic section, the user device may selectively decode only the allocated portion(s) of the traffic field corresponding to its assigned subchannel.”  See Column 2 Lines 44-50  and Column 10, Lines 50-55) wherein the first field indicates a plurality of resource units (Rus) in a frequency domain.(See Table 1 on HE SIG-A indicating different subchannel configurations in the frequency domain and is also shown in Fig. 5 HE SIG-A being first field occupying different subchannels in the frequency domain - See Column 14, Lines 60-66) 
	In view of the above, having the apparatus of claim 1 of US Patent 10805912 and then given the well- established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of claim 1 of US Patent 10805912 as taught by Kim, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
Regarding claim 13, patented claim 12 of U.S. Patent No. 10805912 discloses the following as shown in the table below:

Pending Claim 13
Patented Claim 12 of US Patent 10805912
13.  A communication method comprising:….a signal that contains a preamble and a data field, the preamble including a first field and a second field; 
1. A transmission method comprising: …signal that includes a legacy preamble, a non-legacy preamble, and a data field, wherein the non-legacy preamble includes a first signal field and a second signal field,
and the second field includes a plurality of user fields, and the plurality user fields are arranged such that corresponding Rus of the plurality of Rus are arranged in order of frequency.
the second signal field indicates a plurality of resource units (RUs) in a frequency domain and includes a plurality of user-specific subfields containing user-specific information which identifies users associated with the plurality of user-specific subfields, the RUs are formed of a plurality of tones that are identified by tone indices ordered in the frequency domain, the RUs are respectively formed of subsets of the tones, and a size and a location, in the frequency domain, of each RU are determined from a start tone index and an end tone index of the corresponding subset of the tones, and the plurality of user-specific subfields correspond to the RUs, and the plurality of user-specific subfields are arranged such that the corresponding RUs are arranged in order of frequency;





	Patented claim 12 of US Patent 10805912 fails to disclose receiving a signal that contains a preamble and a data field, the preamble including a first field and a second field  which in operation decodes at least a part of the data field based on the preamble wherein the first field indicates a plurality of resource units (Rus) in a frequency domain.
	Kim in the same endeavor as US Patent 10805912 discloses a receiver (i.e. user device 1200 in Fig. 12 Receiver 1220 Column 19, lines 50-55), which in operation receives a signal (i.e. Fig. 5 and Fig. 6 PDU is received by user device 1200 from AP) that contains a preamble (See Fig. 5 Preamble)  and a data field (Fig. 5 and Fig. 6 show data field as traffic section), the preamble including a first field (i.e. Fig. 5 HE SIG-A  Section) and a second field (i.e. Fig. 5 HE SIG-B  Section and Fig. 6 HE SIG-B Section)  which in operation decodes at least a part of the data field based on the preamble  (i.e. see Indeed, with respect to the second signaling section, a user device may selectively decode only the field corresponding to its assigned subchannel. Similarly, with respect to the traffic section, the user device may selectively decode only the allocated portion(s) of the traffic field corresponding to its assigned subchannel.”  See Column 2 Lines 44-50  and Column 10, Lines 50-55) wherein the first field indicates a plurality of resource units (Rus) in a frequency domain.(See Table 1 on HE SIG-A indicating different subchannel configurations in the frequency domain and is also shown in Fig. 5 HE SIG-A being first field occupying different subchannels in the frequency domain - See Column 14, Lines 60-66) 
	In view of the above, having the communication method of claim 12 of US Patent 10805912 and then given the well- established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication method of claim 12 of US Patent 10805912 as taught by Kim, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 20170201357 A1).
Regarding claim 1, Choi discloses s communication apparatus  (i.e. STA 1250  in Fig. 12can be the communication apparatus receiving from AP 1200  HE PPDUs See Paragraph 50) comprising:
a receiver (i.e. Fig. 12 RF Unit 1280) , which, in operation, receives a signal that contains a preamble (See Paragraph 37 on PPDU including a preamble and data portion) and a data field (See Fig. 4 the PPDU having HE-SIG A 430 and HE-SIG B 440 as preamble and data 470) , the preamble including a first field (i.e. HE-SIG A 430 in Fig, 4 ) and a second field; (See Fig. 4 HE-SIG B 440)  and
circuitry (i.e. Fig. 12 processor 1260 + memory 1270) , which, in operation, decodes at least a part of the data field based on the preamble (See paragraph 67 indicating the HE-SIG A which is part of the preamble is used to decode the HE PPDU that includes decoding the data field. In paragraph 86 it states “ Further, the HE-SIG B 260 may include information for decoding the data field (or the MAC payload). The information for decoding the data field may include MCS, Coding, space time block coding (STBC), transmit beamforming (TXBF), and the like.”), wherein
the first field (i.e. HE-SIG A - Fig. 7)  indicates a plurality of resource units (RUs) in a frequency domain (i.e. see Fig. 7 in relation to paragraphs 67, 70 and  138-139 HE-SIG A/first field shows resource allocation in frequency/subchannels/sub-bands/bandwidth.  See paragraphs 115 stating the first field /HE-SIG A indicates information on the maximum number of sub bands allocable to the receiving STA  and boundary of the sub band) , and the second field (i.e.  (i.e. HE-SIG A 430 in Fig, 4 and further detailed in Fig. 7 HE-SIG B containing user fields for users STA1 to STA 4 in frequency order where the sub bands in frequency domain - see paragraphs 42 and 111 on sub band being a frequency resource ) includes a plurality of user fields (Fig. 7 sub band 0 to sub band 7 in HE-SIG B 760 are user fields for users STA 1 to STA 4), and
the plurality of user fields are arranged such that corresponding RUs (i.e. frequency resources corresponding to the sub bands representing the user fields in HE-SIG B shown in Fig. 5 and Fig. 7)   of the plurality of RUs are arranged in order of frequency. ( See paragraphs 121-122 where sub band 0 is the lowest sub band and increases in frequency order all the way sub band 7 - see paragraph 125 stating “…That is, based on the information on the number of sub bands allocated to each of the plurality of receiving STAs, each of the plurality of sub bands included in the total bandwidth may be sequentially (for example, from a sub band having a low index to a sub band of a high index) allocated to each of the plurality of receiving STAs.”)
	Regarding claim 13, Choi discloses a communication method (see Figs. 1-12) receiving a signal (i.e. STA 1250  in Fig. 12can be the communication apparatus receiving from AP 1200  HE PPDUs See Paragraph 50) that contains a preamble (See Paragraph 37 on PPDU including a preamble and data portion) and a data field (See Fig. 4 the PPDU having HE-SIG A 430 and HE-SIG B 440 as preamble and data 470) , the preamble including a first field (i.e. HE-SIG A 430 in Fig, 4 ) and a second field; (See Fig. 4 HE-SIG B 440)  and
decoding at least a part of the data field based on the preamble (See paragraph 67 indicating the HE-SIG A which is part of the preamble is used to decode the HE PPDU that includes decoding the data field. In paragraph 86 it states “ Further, the HE-SIG B 260 may include information for decoding the data field (or the MAC payload). The information for decoding the data field may include MCS, Coding, space time block coding (STBC), transmit beamforming (TXBF), and the like.”), wherein
the first field (i.e. HE-SIG A - Fig. 7)  indicates a plurality of resource units (RUs) in a frequency domain (i.e. see Fig. 7 in relation to paragraphs 67, 70 and  138-139 HE-SIG A/first field shows resource allocation in frequency/subchannels/sub-bands/bandwidth.  See paragraphs 115 stating the first field /HE-SIG A indicates information on the maximum number of sub bands allocable to the receiving STA  and boundary of the sub band) , and the second field (i.e.  (i.e. HE-SIG A 430 in Fig, 4 and further detailed in Fig. 7 HE-SIG B containing user fields for users STA1 to STA 4 in frequency order where the sub bands in frequency domain - see paragraphs 42 and 111 on sub band being a frequency resource ) includes a plurality of user fields (Fig. 7 sub band 0 to sub band 7 in HE-SIG B 760 are user fields for users STA 1 to STA 4), and
the plurality of user fields are arranged such that corresponding RUs (i.e. frequency resources corresponding to the sub bands representing the user fields in HE-SIG B shown in Fig. 5 and Fig. 7)   of the plurality of RUs are arranged in order of frequency. ( See paragraphs 121-122 where sub band 0 is the lowest sub band and increases in frequency order all the way sub band 7 - see paragraph 125 stating “…That is, based on the information on the number of sub bands allocated to each of the plurality of receiving STAs, each of the plurality of sub bands included in the total bandwidth may be sequentially (for example, from a sub band having a low index to a sub band of a high index) allocated to each of the plurality of receiving STAs.”)
	Regarding claim 2 and 14, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above wherein each of the plurality of user fields contains a user identifier.  (See paragraph 0085 reciting the second field containing the user fields containing association identifier for each STA  as user identifier as indicated in paragraph 0085  “[0085] The HE-SIG B 260 may include information for each of a plurality of STAs which will receive the HE PPDU (alternatively, the HE PPDU in the MU PPDU format). For example, the HE-SIG B 260 may include identification information (e.g., partial association identifier (PAID) and group identifier (GID)) of the plurality of STAs which will receive the HE PPDU.”)
	Regarding claim 3 and 15, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above wherein each of the plurality of RUs is formed of a subset of a plurality of tones that are identified by tone indices in the frequency domain. (See Paragraph 0135 where the resource unit allocation of frequencies/tones is based on index information. Table 1 Nsr and Table 2 on resource allocation index as explained in paragraph 142)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Suh et al (US 20150365203).
	Regarding claims 4 and 16, Choi discloses the communication apparatus according to claim 3 and the communication method according to claim 15 as set forth above but fails to disclose wherein each of the plurality of RUs is specified by a start tone index and an end tone index of the subset of the plurality of tones.
	Suh in the same endeavor of allocating resource units in the frequency domain discloses wherein each of the plurality of Rus (See Fig. 7 Rus ordered in frequency and time domain. Per paragraph 32 the Rus are ordered both in the frequency domain and time domain  ) is specified by a start tone index and an end tone index of the subset of the plurality of tones. (i.e. See first paragraph 28 and see Fig. 7 showing RU2j formed from subsets of n tones/subcarriers.  See Fig. 9 and per paragraph 34 in the signaling field an id of the specific station AID is given along with the start index and end index of each RU where a given RU can be a set of RUs or set of tones/sub-carriers as detailed in paragraph 28 and Fig. 7)
	In view of the above, having the apparatus and method of Choi and then given the well-established teaching of Suh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus and method of Choi using resource allocation for high efficiency stations with Suh’s method of OFDMA resource allocations, since Suh states in paragraph 6 that the modification results in ability to communicate scheduling information in a wireless network.
	Regarding claims 5 and 17, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above including wherein the plurality of user fields include a first user field and a second user field (See Figs. 5-7 where the second field being HE-SIG B includes at least 4 user fields associated with STA 1-4)
but fails to disclose a start tone index of a first RU corresponding to the first user field is next to an end tone index of a second RU corresponding to the second user field.
	Suh in the same endeavor of allocating resource units in the frequency domain discloses a start tone index of a first RU corresponding to the first user field (i.e. Fig. 8 user 6 is using subchannel 820 and is the first user and the end index of RU 820 is next to the start index of RU 815 of User 4 using subchannel 815) is next to an end tone index of a second RU corresponding to the second user field. (See Fig. 9 and per paragraph 34 in the signaling field an id of the specific station AID is given along with the start index and end index of each RU corresponding to a user where a given RU can be a set of RUs or set of tones/sub-carriers as detailed in paragraph 28 and Fig. 7)
	In view of the above, having the apparatus and method of Choi and then given the well-established teaching of Suh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus and method of Choi using resource allocation for high efficiency stations with Suh’s method of OFDMA resource allocations, since Suh states in paragraph 6 that the modification results in ability to communicate scheduling information in a wireless network.
	Regarding claims 6 and 18, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above but fails to disclose wherein an unused RU of the plurality of RU is indicated by dummy information.
	Suh in the same endeavor of allocating resource units in the frequency domain discloses wherein an unused RU of the plurality of RU is indicated by dummy information. (See Fig. 8 where all Rus are allocated to users 1-6 and unallocated RUs are padded to form NULL RUS which are RUs are unused and indicated by padding bits and the padding bits are a form of dummy information).
	In view of the above, having the apparatus and method of Choi and then given the well-established teaching of Suh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus and method of Choi using resource allocation for high efficiency stations with Suh’s method of OFDMA resource allocations, since Suh states in paragraph 6 that the modification results in ability to communicate scheduling information in a wireless network.
Claims 7-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim et al (US 10305643 B2).
	Regarding claims 7 and 19, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above but fails to explicitly and clearly  disclose wherein the preamble includes a first channel field for a first sub band channel and a second channel field for a second sub band channel. (i.e. Choi shows in Fig. 4 HE PPDU and the PPDU has data and preamble.  Fig. 4 channel can be mapped to channel field and four channel fields are shown in Fig. 4 and the first sub-channel field  and the second sub-channel field is HE SIG-A 430 contained in the channel field.  Choi shows or suggests HE-SIG B in sub-channel fields in Fig  7)
	Kim in the same endeavor clearly and explicitly discloses wherein the preamble (Fig. 5 see label preamble for the Packet Data Unit ) includes a first channel field (i.e. Fig. 5 e.g. Subchannel 1) for a first sub band channel and a second channel field (i.e. Fig. 5 e.g. Subchannel 2) for a second sub band channel. (See Fig. 5 Protocol Data Unit contains a preamble and there are four channel fields with 20 MHz bandwidth and identified as subchannel 1  to subchannel 4 - see Column 9, lines 50-60.  Each Channel Field/subchannel in Fig. 5 contains sub band channel for HE-SIG B as shown in Figs. 5 and 6 where the sub ban channel spanning different frequency intervals. See Column 11 Lines 1-20 with respect to HE SIG B sub channelization with respect to Figs 5 and 6)
	In view of the above, having the apparatus and method of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus and method of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
	Regarding claim 8, Choi discloses the communication apparatus according to claim 1 as set forth above but fails to clearly and explicitly disclose  wherein the first channel field includes the first field and the second field, and the second channel field includes the first field and the second field. (Choi in Fig. 4 shows the channel/channel field containing an HE-SIG A as the first field and an HE-SIG B as the second field but the second field overlaps several channels)
	Kim in the same endeavor discloses wherein the first channel field includes the first field and the second field (i.e. Fig. 5 Subchannel 1 as the first channel field contains the first field HE SIG-A and the second field HE Sig-B with S-U1, S-U2, and S-U3) , and the second channel field includes the first field and the second field. (i.e. Fig. 5 Subchannel 2  as the second channel field contains the first field HE SIG-A and the second field HE Sig-B with S-U4  and S-U5. See Column 11, lines 1-20 and Column 10, Lines 20-25 )
	In view of the above, having the apparatus of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
	Regarding claims 9 and 20, Choi discloses the communication apparatus according to claim 1 and the communication method according to claim 13 as set forth above but fails to disclose wherein the first field is a common field including a RU allocation subfield, and the second field is a user specific field including the plurality of user fields.
	Kim in the same endeavor discloses wherein the first field is a common field including a RU allocation subfield (i.e. .Fig. 6  of HE SIG B section first field is Common Info Section and in Column 13 Lines 45-48 it is stated it contains information assigning resource unit(s) to user devices) , and the second field is a user specific field including the plurality of user fields.(See Fig. 6 of HE SIG B section second field being User Specific Subsection and per Column 13 , Lines 65-67 contains user fields for STA-ID, MCS, STBC indication etc…)
	In view of the above, having the apparatus and method of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus and method of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
	Regarding claim 10, Choi as modified by Kim discloses the communication apparatus according to claim 9 as set forth above but Choi also fails to disclose wherein the common field includes a center RU subfield indicating whether a center type RU is allocated.
	Kim further discloses wherein the common field includes a center RU subfield indicating whether a center type RU is allocated. (See Column 15 Table 2 where the subchannel configuration indicates a central RU of 40MHz is configured with 010 signaling)
	In view of the above, having the apparatus of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
	Regarding claim 11, Choi as modified by Kim discloses the communication apparatus according to claim 10 as set forth above but Choi also fails to disclose wherein the center type RU corresponds to a last user field of the plurality of user fields.
	Kim further discloses wherein the center type RU (See Column 15 Table 2 where the subchannel configuration indicates a central RU of 40MHz is configured with 010 signaling) corresponds to a last user field of the plurality of user fields.(See Column 13 Lines 30 -40 wherein the Access Point can assign any RU including the central RU to any user including to the user in the last user field)
	In view of the above, having the apparatus of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
	Regarding claim 12, Choi discloses the communication apparatus according to claim 1 as set forth above but fails to disclose wherein a RU assignment of the plurality of RUs is determined based on quality information of the plurality of RUs.
	Kim discloses wherein a RU assignment of the plurality of RUs is determined based on quality information of the plurality of RUs. (i.e. Column 10, Lines 60-64 indicating signal - to - noise conditions per subchannel to determine RU assignment based on SNR quality of service and in Column 18, Lines 18-30 on throughput and other quality communication parameters to determine RU assignment is disclosed by Kim)
	In view of the above, having the apparatus of Choi and then given the well-established teaching of Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Choi using resource allocation for high efficiency stations with Kim’s method of OFDMA resource allocations, since Kim states in Column 2, Lines 13-15 and Column 3 lines 1-4 that the modification results in using the second signaling field /section for supporting downlink multiuser operation.
Conclusion
Examiner Note:  Kim et al (US 10305643 B2) applied as a secondary reference in the rejection of the dependent claims does fully anticipate the independent claims and Applicant is advised to fully evaluate Kim as part of providing response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474